COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  RODDY HARRISON, AS TRUSTEE OF                   §
  THE HARRISON TRUST,                                             No. 08-15-00318-CV
                                                  §
                Appellant,                                           Appeal from the
                                                  §
  v.                                                               143rd District Court
                                                  §
  ROSETTA RESOURCES OPERATING,                                  of Reeves County, Texas
  LP,                                             §
                                                                 (TC#13-10-20507-CVR)
                Appellee.                         §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF AUGUST, 2018.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)